Case: 18-40222      Document: 00514665898         Page: 1    Date Filed: 10/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                    FILED
                                                                                October 2, 2018
                                    No. 18-40222
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk


ALEX ROY, also known as Alex Joseph Roy, Jr., also known as A. J. Roy, also
known as Al Roy,

                                                 Plaintiff–Appellant,

v.

TANYA LAWSON; ISAAC KWARTENG; SUSANNA CORBETT,

                                                 Defendants–Appellees.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                               USDC No. 2:17-CV-9


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Alex Roy appeals the summary judgment dismissal of his 42 U.S.C.
§ 1983 lawsuit, in which he (1) alleged that Defendants were deliberately
indifferent to his serious medical needs by denying him treatment for Hepatitis
C, and (2) requested prospective injunctive relief compelling medical
treatment. We review the district court’s grant of summary judgment de novo,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40222    Document: 00514665898     Page: 2   Date Filed: 10/02/2018


                                 No. 18-40222

viewing the facts in Roy’s favor. K.P. v. LeBlanc, 729 F.3d 427, 435 (5th Cir.
2013).
      Roy renews his claim that Defendants were deliberately indifferent to
his serious medical needs when they failed to refer him for treatment and
performed only blood work, labs, and monitoring of his Hepatitis C condition
despite the high-risk nature of the disease. However, Roy abandons this claim
by failing to brief any argument challenging the district court’s determination
that his deliberate indifference claim against Lawson failed for lack of personal
involvement and lack of standing. See Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Regarding the dismissal of his claims against the remaining defendants,
Roy contends that the district court ignored his competent summary judgment
evidence and applied incorrect legal standards. He asserts that the undisputed
summary judgment evidence shows that he has in fact never been treated for
his Hepatitis C condition and that this fact alone should amount to deliberate
indifference and establish an ongoing constitutional violation. Roy complains
that drugs with a high cure rate are available but that he has been denied
access to these drugs in a conscious disregard for the risks associated with his
condition solely to save money at inmates’ expense.
      The competent summary judgment evidence, specifically Roy’s medical
records, defeat any claim that Defendants acted with a wanton disregard for
his serious medical needs. To the contrary, the records demonstrate that, since
his diagnosis in February 2015, Roy has been seen by medical personnel
regularly to monitor his condition through lab work and blood testing. See
Banuelos v. McFarland, 41 F.3d 232, 235 (5th Cir. 1995). Inasmuch as Roy
complains about Defendants’ failure to adhere to prison policy by referring him
for treatment when the threshold for referral was an AST/Platelet Ration



                                       2
    Case: 18-40222     Document: 00514665898     Page: 3   Date Filed: 10/02/2018


                                  No. 18-40222

Index (APRI) score of 0.42 and his APRI score was 0.5, his complaint is, at best,
one of mistake, negligence, or malpractice, not deliberate indifference,
particularly in the absence of any medical evidence showing that his condition
required immediate care or subjected him to any wanton infliction of pain. See
Farmer v. Brennan, 511 U.S. 825, 839 (1994); Easter v. Powell, 467 F.3d 459,
463 (5th Cir. 2006); Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).
      The true nature of Roy’s complaint is a challenge to the medical
judgment exercised by prison medical staff in determining the appropriate
course of his Hepatitis C treatment, which does not give rise to a constitutional
violation. See Gobert, 463 F.3d at 346. To the extent Roy specifically complains
that he has been denied access to the optimum drug therapies for Hepatitis C
because they are too expensive, he similarly fails to show any resulting
constitutional violation. See id. at 349.
      Finally, Roy vaguely asserts that his request for injunctive relief is not
barred by the Eleventh Amendment. He abandons this claim, though, by
failing to brief any argument challenging the district court’s determination
that he failed to demonstrate any ongoing constitutional violation because (1)
the uncontested evidence showed that prison policy required an APRI score of
0.7, and his APRI score fell below that threshold, and (2) there was no evidence
showing that such a threshold requirement violated the Eighth Amendment.
See Brinkmann, 813 F.2d at 748. Roy’s request for prospective injunctive relief
was thus properly denied. See K.P., 729 F.3d at 439. Similarly, because Roy
does not argue, and the record fails to demonstrate, that his case was factually
complex or that he was incapable of adequately presenting it, he fails to
demonstrate that the denial of his motion for counsel was an abuse of
discretion. See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).




                                        3
    Case: 18-40222   Document: 00514665898   Page: 4   Date Filed: 10/02/2018


                              No. 18-40222

     Accordingly, the district court’s judgment is AFFIRMED. See FED.
R. CIV. P. 56(a). Roy’s motion for a transcript at Government expense is
DENIED as unnecessary.




                                    4